1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RELMON H. DAVIS, III.,                          )   Case No.: 1:18-cv-00610-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )
13          v.                                       )   ORDER DENYING PLAINTIFF’S MOTION FOR
                                                         RECONSIDERATION OF THE COURT’S
14                                                   )   JANUARY 24, 2019, ORDER DENYING
     GIBSON, et.al.,
                                                     )   PLAINTIFF’S MOTION FOR SUMMARY
15                  Defendants.                      )   JUDGMENT
                                                     )
16                                                   )   [ECF Nos. 57, 58]
                                                     )
17                                                   )
18          Plaintiff Relmon H. Davis, III. is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          This action is proceeding on Plaintiff’s due process claim against Defendants K. Dicks, P.
21   Sanchez, J. Vanderpool, M. Oliveira, K. Matta, and T. Campbell.
22          On December 26, 2018, Plaintiff filed a motion for summary judgment. (ECF No. 50.) On
23   December 28, 2018, the Magistrate Judge issued Findings and Recommendations recommending that
24   Plaintiff’s motion for summary judgment be denied. (ECF No. 51.) The Findings and
25   Recommendations was served on the parties and contained notice that objections were due within
26   fourteen days. (Id.) Plaintiff did not file objections within the fourteen-day deadlines, and on January
27   24, 2019, the Findings and Recommendations were adopted in full. (ECF No. 57.)
28

                                                         1
1           On February 4, 2019, Plaintiff filed untimely objections to the Findings and

2    Recommendations. (ECF No. 58.) Plaintiff asks the Court to consider his late objections due to his

3    transfer, and lack of access to the law library and his legal property. The Court will construe

4    Plaintiff’s objections as a motion for reconsideration.

5           Federal Rule of Civil Procedure 60(b) governs relief from orders of the district court. The

6    Rule permits a district court to relieve a party from a final order or judgment on grounds of: “(1)

7    mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence. . .; (3) fraud . . .

8    by an opposing party, . . .; (4) the judgment is void; (5) the judgment has been satisfied…; or (6) any

9    other reason that justifies relief.” Fed. R. Civ. P. 60(b). The motion for reconsideration must be made

10   within a reasonable time. Id. Rule 60(b)(6) “is to be used sparingly as an equitable remedy to prevent

11   manifest injustice and is to be utilized only where extraordinary circumstances . . .” exist. Harvest v.

12   Castro, 531 F.3d 737, 749 (9th Cir. 2008). The moving party “must demonstrate both injury and

13   circumstances beyond his control . . . .” Id. Local Rule 230(j) requires Plaintiff to show “what new or

14   different facts or circumstances are claimed to exist which did not exist or were not shown upon such

15   prior motion, or what other grounds exist for the motion.” “A motion for reconsideration should not

16   be granted, absent highly unusual circumstances, unless the district court is presented with newly

17   discovered evidence, committed clear error, or if there is an intervening change in the controlling

18   law,” and it “may not be used to raise arguments or present evidence for the first time when they could

19   reasonably have been raised earlier in the litigation.” Marilyn Nutraceuticals, Inc. v. Mucos Pharma

20   GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (emphasis in original).

21           “A party seeking reconsideration must show more than a disagreement with the Court's decision,

22   and recapitulation” of that which was already considered by the Court in rendering its decision. United

23   States. v. Westlands Water Dist., 134 F.Supp.2d 1111, 1131 (E.D.Cal. 2001). To succeed, a party must

24   set forth facts or law of a strongly convincing nature to induce the court to reverse its prior decision.

25   See Kern–Tulare Water Dist. v. City of Bakersfield, 634 F.Supp. 656, 665 (E.D.Cal. 1986).

26   Additionally, pursuant to this Court's Local Rules, when filing a motion for reconsideration, a party

27   must show what “new or different facts or circumstances claimed to exist which did not exist or were

28   not shown upon such prior motion, or what other grounds exist for the motion.” Local Rule 230(j).

                                                          2
1           Plaintiff’s objections do not alter the Court evaluation of the record or the December 28, 2018

2    Findings and Recommendations. Plaintiff cannot attempt to cure the defects in his motion for

3    summary judgment by way of filing objections to the Findings and Recommendations. In any event,

4    Plaintiff merely argues the merits of his claims and submits numerous documents without a sufficient

5    showing that there are no genuine issues of material facts in dispute. Fed. R. Civ. P. 56(1); Local Rule

6    260(a). Accordingly, Plaintiff’s motion for reconsideration must be denied as there is no basis to alter

7    the Court’s January 24, 2019, order denying his motion for summary judgment.

8
9    IT IS SO ORDERED.

10      Dated:     February 7, 2019                         /s/ Lawrence J. O’Neill _____
11                                                UNITED STATES CHIEF DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
